Moore, Associate Justice.
An inspection of the transcript of the record in this case constrains us to say *413that the practice indulged in on its trial in the District Court, if not absolutely improper and irregular, by no means commends itself to our favorable consideration, as calculated to secure a full and fair presentation and elucidation of either the questions of law or fact upon which it should be determined. For instance, the exceptions of the defendant, the appellee in this court, to the plaintiffs’ petition were neither abandoned nor acted upon by the court before the issues of fact were submitted to the jury. Their consideration was postponed until after the verdict.» But whether they had any influence on the mind of the court in rendering judgment against appellants cannot be determined from the record. Ko instructions whatever on the law of the case were given the jury. Instead of this, twenty-nine distinct issues, some at the instance of the court and others at that of the parties were submitted to them. For the proper determination of some of them, at least, a charge upon the law in respect to the matter involved would have been as useful to the jury as if they had been required to return a general verdict upon the issues joined by the parties in their pleading. We are not to be understood by these remarks as by any means censuring the submission of special issues to the jury in a proper manner and in proper cases. But when it is done, the issues should be such only as arise out of the pleadings in the case, and upon which the judgment to be rendered should depend. And the jury should have such instruction upon . them as may be appropriate and necessary to enlighten and aid them in reaching their conclusion.
But whatever may be our opinion on these and other matters of like character which might be noted, they are not presented by the record in a way that appellants can complain of them, for it appears that they either assented to or acquiesced in the action of the court in respect nto them. Certainly, if they did not in all instances consent to the course pursued, the record furnishes us with no *414evidence of their dissatisfaction at the time it should have been made known. And this fact is a complete answer to all the assignments of error, except those complaining of the judgment rendered by the court upon the •verdict returned by the jury, by their answers to the issues submitted to them, and in which they, in effect, insist that the judgment should have been for them instead of the appellee. In this proposition, however, we are unable to agree with them.
The issues submitted to the jury, as we have already' intimated, were, in our opinion, unnecessarily prolix, and the answers somewhat calculated to confuse the mind as to the correct conclusion to be deduced from them when viewed as a whole. On a superficial examination, they certainly produce the impression that there is some confusion, if not a direct conflict or contradiction, in the answers to some of the questions. But a careful consideration of the answers, in connection with the questions, will, we think, mainly, if not entirely, harmonize them with each other. At least, when this is done, there will be found no reasonable ground to say that judgment should have been given upon them for the appellants, or that they do not fully warrant the judgment of the court in favor of the appellee.
The suit of appellants is against appellee, a body corporate, under and by virtue of a charter from the State of Texas. It is clearly inferable from the petition, if not distinctly admitted in it, that the road of appellee, by virtue of-its corporate existence under the laws of Texas, extends only to the line between this State and the State of Louisiana. This is directly averred in the answer of appellee, and is, indeed, an unavoidable legal conclusion. The damages claimed are for alleged charges by appellee for freight over its road from Shreveport, Louisiana, to Marshall, Texas, in excess of the rates allowed by its charter. This allegation must unquestionably b¿ understood *415to refer to the charter of appellee by which it has its corporate existence in Texas, and would therefore seem to be referable in its legal effect exclusively to an excessive charge for freights over its road in Texas. But if we were to give it a broader interpretation, surely the most liberal construction in -favor of appellants of the averments of the petition would be that it is in effect alleged, while the appellee’s road, as the Southern Pacific Railroad of Texas, is constructed and operated under its Texas charter from the State line to Marshall, yet, by some provision in its charter, it has become the owner of a road created and operated in Louisiana, under the laws of that State, connecting with appellee’s road in Texas at the State line, and thereby appellee was authorized to and did contract with appellants to transport freight from Shreveport, in Louisiana, to Marshall, in Texas. Grant this. The rates for freight to which appellee is limited by its charter certainly can have no direct reference to any road except that which the company is authorized to build and operate in Texas. If so, there could be no violation of the provision of its charter by reason of the rates of freight charged over a road which it may own or operate out of Texas being in excess of those prescribed in its charter from this State. Certainly this must be so, unless there is a condition and stipulation in its charter that it will not charge a greater rate of freight on any road it may control out of the State than that to which it is limited within it. But no such averment as this is made in the petition. The responses of the jury authorize no such conclusion, and appellee’s answers clearly negative such supposition. It is alleged in the answer that, although the roads from Shreveport to the State line and from there to Marshall are controlled by the same individuals, yet they are separate and distinct corporations—the road in Louisiana having been constructed by a body corporate, organized under the laws of that State, and is operated solely under and by virtue of authority conferred by them, while *416the Southern Pacific railroad, the defendant in this suit, is limited in its corporate existence and operations to the State of Texas.
It has been held that even when corporations of this character are created under charters from different States, and though by law the stock of one is authorized to be consolidated with that of the other, this does not constitute the corporation one corporation of both States, or either, but each continues a corporation of the State of its creation, although both corporations are managed by one board of directors as one body. (The Racine and Mississippi Railroad Co. v. The Farmers’ Loan and Trust Co., 4 G. Ill., 331.) If this is correct, it certainly negatives the right to hold appellee responsible in this action for excessive freights on the road in Louisiana, if this had been averred and proved. It is not to be inferred from this, however, if a contract was made with appellee directly or with the Louisiana company, its agent, directly authorized to do this, or with implied authority from the general course of business in signing through bills of lading over both roads, and appellee had thereby received more than its legal rate of freights over its road in Texas, that it might not be held responsible on proper averment- and proof of these facts.
In response to the issues submitted to them, the jury found that appellee charged appellant on his freight from Shreveport, Louisiana, to the State line forty-five cents per hundred pounds, and from there to Marshall five cents per hundred pounds. This was not in excess of the rates admitted to be allowed on appellee’s charter over its road in Texas, as the jury found that the distance from the State line to Marshall was twenty-one miles. They also found, as alleged by appellee, that the road in Louisiana to the State line was organized by the authority of the State of Louisiana, and operated under a Louisiana charter; that the road from the State line to Marshall was operated *417under the charter granted by the State of Texas, and that the Southern Pacific railroad commences at the State line and runs into Texas.
The verdict of the jury on these issues, in view of the ground upon which appellant brought his suit, are, we think, amply sufficient to warrant the judgment of the court in favor of appellee. It is therefore unnecessary for us to consider other grounds upon which counsel insist, with great confidence and force of reasoning, that the judgment should also be held correct.
There is no error in the judgment of the court disclosed in the record upon which this court can act, and it is therefore affirmed.
Affirmed.